DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the application filed 28 July 2020.
Claims 1-15 are pending and have been presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8-11 and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by LIM (U.S. Patent Application Publication #2020/0065015).

1. LIM discloses A memory system, comprising: a memory device suitable for storing data (see [0010]: disk drive or solid state drive); a controller suitable for (see [0015]: disk drive includes a storage controller); an interface suitable for communication between a host and the controller (see [0015]: host interface); and a register suitable for storing a parameter value set (see [0018]: default parameter module) associated with a waveform and a magnitude of a signal provided by the interface to the host (see [0019]: amplitude and emphasis of signal sent between the storage device and the host), wherein the controller is suitable for: performing operations for candidates of the parameter value set, each of the operation includes: controlling the interface to transfer a first signal, a magnitude and waveform of which are determined based on the candidate of the parameter value set, to the host, and receiving, from the host (see [0021]: writing of test patterns and reading of said test patterns according to commands sent from a host), a response indicating whether or not the first signal was recognized as valid at the host (see [0021]: signal integrity not acceptable), storing a new parameter value set (see [0021]: command from host to adjust the parameters), which is determined based on the responses of the operations (see [0021]: the response from the host will cause the parameters to be adjusted in the memory controller), in the register (see [0023]: new values are programmed into the parameter register), and controlling the interface to transfer a new signal having adjusted waveform and magnitude to the host based on the new parameter value set (see [0021]: the steps are repeated for each parameter set until the signal is acceptable).

2. The memory system of claim 1, wherein the controller is further suitable for determining, as the new parameter value set, an intermediate value set between a (see [0024]: a range of values can be used).

3. The memory system of claim 1, wherein the controller repeatedly performs the operations in response to a signal tuning command from the host, and wherein the controller stores the new parameter value set in the register (see [0021]: tuning process is repeated until the signal is acceptable).

4. The memory system of claim 1, wherein the parameter value set includes a drive level parameter value and one or more emphasis parameter values (see [0019]: amplitude and emphasis).

8. LIM discloses A method for operating a memory system, comprising: performing, for candidates of a parameter value set, operations of: transferring, to the host, a first signal (see [0021]: reading of test pattern), the magnitude and waveform of which are determined based on one among the candidates of the parameter value set (see [0019]: amplitude and emphasis of signal sent between the storage device and the host; [0018]: default parameter set), and receiving, from the host, a response indicating whether or not the first signal was recognized as valid at the host (see [0021]: signal integrity not acceptable); storing a new parameter value set (see [0021]: command from host to adjust the parameters), which is determined based on results of the operations (see [0021]: the response from the host will cause the parameters to be adjusted in the memory controller), in the register (see [0023]: new values are programmed into the parameter register); and transferring a new signal having adjusted waveform and magnitude to the host based on the new parameter value set (see [0021]: the steps are repeated for each parameter set until the signal is acceptable).

9. The method of claim 8, further comprising determining, as the new parameter value set, an intermediate value set between a maximum value set and a minimum value set among the candidates of the parameter value set for which the first signal was recognized as valid (see [0024]: a range of values can be used).

10. The method of claim 8, wherein the operations are repeatedly performed in response to a signal tuning command from the host (see [0021]: the steps are repeated for each parameter set until the signal is acceptable).

11. The method of claim 8, wherein the parameter value set includes a drive level parameter value and one or more emphasis parameter value (see [0019]: amplitude and emphasis).

15. LIM discloses An operating method of a controller, the operating method comprising: heuristically obtaining, by providing a first signal to an external device and receiving a response from the external device, one or more optimal sets of parameters for a communication signal (see [0021]: host sends commands to write a test pattern and read a test pattern; storage controller responds using a default set of signal parameters); and communicating with the external device through the communication signal based on at least one of the one or more optimal sets of parameters to control a memory device to perform an operation (see [0021]: host sends signal setting commands to cause the storage controller to adjust the signal parameters).

Allowable Subject Matter
Claims 5-7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD J DUDEK JR whose telephone number is (571)270-1030.  The examiner can normally be reached on Monday - Friday, 8:00A-4:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136